DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges the response filed on 5/12/21 in which claims 11 and 20 are amended, claims 31-34 are new and claim 26 is canceled. Thus claims 11-25 and 27-34 are pending in the application with claims 21, 27 and 29 being withdrawn from consideration.

Election/Restrictions
Claims 11-25 and 27-34 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/1/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/1/20 is partially withdrawn.  Claims 21, 28 and 29, directed to a non-elected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record does not disclose or render obvious a respirator with a mask section with a periphery aligned with a user’s mouth and/or nose and spaced apart from the user’s mouth and/or nose by a gap with a source control mechanism member extending partly around the mask section and configured to extend across the gap between the periphery of the mask section and the user’s face when the respirator is worn.
The closest prior art reference is Feasey et al (WO/2017065620). Feasey teaches a respirator mask with a mask section with a periphery aligned with a user’s mouth and/or nose and spaced apart from the user’s mouth and/or nose by a gap. Feasey further teaches a fan unit to maintain a positive pressure as required by claim 11 or to maintain an airflow path as required by claims 20 and 31. (Fig. 1 of Feasey, and pages 22-23). 
However, Feasey does not teach a source control mechanism across the gap, the source control mechanism being configured to remove SARS-CoV-2 from the air exiting the breathing chamber as required by claims 11 and 20 or to sanitize the air exiting the breathing chamber as required by claim 31.
Devices to sanitize the air or prevent exhalation of undesirable contaminants are known. Kao et al (US 2014/0373846) teaches a respirator mask wherein the air exiting passes through a filter. (Fig. 4: channel 182 to exhalation filter 187). However, it would not be obvious to modify Feasey to include a channel to a filter as taught by Kao since this requires sealing of the mask to the face and Feasey teaches that sealing of the mask to the face is not desired. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785